Exhibit 10.7

OFFICE SERVICE AGREEMENT

Chor Or (Bor) - 2554/008

This Service Agreement is made at Office No. 191 Silom Road, Kwaeng Silom, Khet
Bangrak, Bangkok on March 1, 2011 between:

Lionbridge (Thailand) Ltd. represented by Mr. Mark Alan Attaway, authorized
director, having principal place of business at 191 Silom Complex Building, 24th
Floor, Room No. 5, Silom Road, Kwaeng Silom, Khet Bangrak, Bangkok (hereinafter
called “Lessee”); and

Silom Building and Service Co., Ltd. represented by Mr. Prateep Chirakiti and
Miss Srisamon Chirakiti, authorized directors, having principal place of
business at No. 191 Silom Road, Kwaeng Silom, Khet Bangrak, Bangkok (hereinafter
called “Lessor”).

Whereas, Lessor and Lessee have entered into an Office Lease Agreement dated
March 1, 2011 for the Lease of unit 5 (hereinafter referred to as the (“Demised
Premises”); and Lessor has agreed to provide certain services to Lessee and
Lessee has agreed to accept and to retain such services from Lessor.

Now, therefore, the parties agree as follows:

 

1. The term of this Agreement shall be 3 years commencing on October 1, 2011 and
terminating on September 30, 2014.

 

2. Lessor agrees to provide to Lessee and Lessee agrees to accept and retain the
following services from Lessor:

 

  2.1 Lift service in the Building.

 

  2.2 Common toilet service.

 

  2.3 Lighting service in common area of the Building, except in the Demised
Premises of Lessee.

 

  2.4 Security guard service in common area of the Building, except in the
Demised Premises of Lessee.

 

  2.5 Cleaning service in common area of the Building, except in the Demised
Premises of Lessee.

 

  2.6 Air-conditioning service in the Demised Premises during normal hours, i.e.
7.30 a.m. to 5.30 p.m. on Monday through Friday, except Saturday, Sunday and
traditional holidays of Lessor.

 

3.

Lessee agrees to pay monthly service fee for the above services at the rate of
Baht 430 (Baht Four Hundred Thirty) per square meter per month, totalling Baht
68,516.20 (Baht Sixty Eight Thousand Five Hundred Sixteen and Twenty Satang) per
month payable in advance, within the 5th day of each calendar month at the
Lessor’s office.

Lessee agrees to pay for the value added taxes arising from this Agreement which
is payable in accordance with the laws, now or in the future, to the government
agencies throughout the term of this Agreement by making payment of such amount
of the value added taxes to Lessor together with payment of the monthly service
fee.

 

4. As security for performance of the Lessee’s obligations and as security for
any damage which Lessee may incur on Lessor, Lessee agrees to deposit with
Lessor on the commencement date a sum of Baht 205,548.60 (Baht Two Hundred Five
Thousand Five Hundred Forty Eight and Sixty Satang). After expiration of the
Agreement (i) where Lessee has not terminated this Agreement prior to its term,
(ii) without further renewal, and (iii) Lessee has no payment obligations to
Lessor, Lessor agrees to refund such security deposit to Lessee without interest
within 30 days after expiration of the Agreement.

If Lessee fails to perform or observe any of its obligations and does not
correct such failure within 7 days of notice or terminates this Agreement prior
to its term or causes damage or disturbance to Lessor or to other persons,
Lessor shall at any time or from time to time be entitled to deduct, set-off or
withhold such security deposit, in whole or in part, to compensate against the
said damage. Upon deduction, set-off or withholding any amount from such
security deposit by Lessor, Lessee shall make additional sum of security deposit
to Lessor in the amount equal to the deficit sum of the above during existence
of this Agreement within seven days upon demand from Lessor.

 

1



--------------------------------------------------------------------------------

The above security deposit shall not be deemed an advance payment of the service
fees, Lessee hereby waives the right to claim that the said sum be applied, in
whole or in part, as service fees.

 

5. If Lessee wishes to use the air-conditioning service in extra hours other
than the normal hours as mentioned in Clause 2.6, Lessee shall give Lessor
advance notice in writing. Notwithstanding such notice, Lessor reserves the
right not to provide said air-conditioning service on reasonable ground.

Lessee agrees to pay for the air-conditioning service during the extra hours
payable together with the payment of monthly service fee or at such time as
notified by Lessor, and at the rate per hour specified by Lessor. The Lessor
reserves the right to adjust such rate per hour as may be appropriate.

 

6. From the commencement date of this Agreement Lessor agrees to provide 1 car
parking sticker in the parking lot to Lessee free of charge.

Provided always that Lessee shall use the parking sticker at such hours and
positioning, and under such rules and regulations as prescribed from time to
time by Lessor, and that Lessor shall not be responsible for any loss or damage
to the Lessee’s vehicles and any properties thereon or therein except to the
extend of Lessor’s gross negligence or wilfull misconduct.

 

7. Lessor agrees to provide 2 direct telephone lines to Lessee whereby Lessor
will transfer said telephone lines into the name of Lessee. Lessee agrees to pay
the telephone bills and maintenance fees by itself directly to TOT Public
Company Limited and/or CAT Telecom Public Company Limited as the case may be.

Lessee agrees to make a security deposit with Lessor on the commencement date in
the amount of Baht 5,000 (Baht Five Thousand) per line totalling Baht 10,000
(Baht Ten Thousand) without interest.

Upon termination of the lease or usage of such telephone lines are no longer
required, Lessor hereby reserves the right to exercise an option to take back
such telephone lines. Whereupon Lessee agrees to pay for the costs and expenses
incurred in connection with such transfer. Lessor further reserves the right to
claim for any losses and damages incurred due to Lessee’s failure to transfer
said telephone lines back to Lessor and Lessor shall be entitled to deduct and
set-off such losses or damages against the security deposit. In the event that
the amount of security deposit is insufficient, Lessee shall immediately pay the
shortfall to Lessor.

Lessor agrees to refund the security deposit to Lessee when Lessee shall have
transferred such telephone lines back to Lessor and Lessee shall have no payment
obligations to Lessor.

 

8. Lessee shall pay the electricity and water supply charges consumed in the
Demised Premises payable together with each payment of the monthly service fee
or at such time, as notified by Lessor, based upon the reading of the meter
provided for the Demised Premises and at the rate per unit specified by Lessor.
Said rate may be adjusted in proportion to the changes of the rate or the method
of charging of electricity by the Metropolitan Electricity Authority or of water
supply by Metropolitan Water Work.

 

9. The security guard service provided by Lessor is for good order and security
for the tenants in general, however, Lessor shall not be held liable for any
loss or damage incurred to Lessee and/or its dependants, Lessee’s property
and/or property of Lessee’s dependants for any reason whatsoever, including fire
and theft except to the extend of Lessor’s gross negligence or wilfull
misconduct.

 

10. Notwithstanding anything herein contained, Lessor shall not be liable to
Lessee, nor shall Lessee have any claim against Lessor or reduce or deduct from
the agreed service fees or as a ground for termination of this Agreement, in
respect of any interruption or deficiency in any of the services herein before
mentioned for which Lessor will promptly repair and make good the same.

 

11. If Lessee shall be in default of making payment of the service fee or rental
or any other money due and payable by Lessee under this Agreement or the Lease
Agreement, or if Lessee shall be in default of any provisions herein or of the
Lease Agreement which default is not remedied within seven days of notice, then
the Lessor shall have the right to terminate this Agreement, and Lessor shall
have the right to immediately enter into to repossess and take possession of the
Demised Premises, and to protect Lessor’s rights, including the rights to stop
providing any services hereunder without any liability for civil actions or
criminal offences the rights to which are hereby waived by Lessee.

 

2



--------------------------------------------------------------------------------

12.

In the event that Lessee shall have terminated this Service Agreement prior to
its term without cause as provided for herein or by laws, or the Service
Agreement shall have been terminated prior to its term of any reason which is
attributable to Lessee, Lessee shall be obliged to pay compensation for damages
to Lessor monthly in the amount equal to the monthly services fees as stated in
Clause 3 hereof, payable monthly within the 5th day of each month commencing
from the date of such termination until expiry date of the Agreement as
specified in Clause 1 above, or until the commencement date of a new Service
Agreement for the Demised Premises with a new tenant, whichever is earlier. In
such event Lessor shall be entitled to withhold the remaining of the security
deposit mentioned in Clause 4 above until Lessor shall have received payment for
damages under this Clause 12 in full.

 

13. Payment made to Lessor by cheques or other bills shall be deemed valid and
made when Lessor has received cash thereunder.

In the event that Lessee shall be in default of making any payments hereunder to
Lessor, Lessee agrees to pay a penalty to Lessor for the amount outstanding at
the rate of 2% per month until full payment thereof shall have been made to
Lessor, including all costs and expenses incurred to Lessor for collection of
payments from Lessee.

This Agreement is made in duplicate of identical tenors, one copy each is kept
by Lessor and Lessee. Both parties have read and understand the provision
contained herein thoroughly and have caused this Agreement to be duly executed
under seal (if any) in presence of witnesses.

 

Signed   /S/     MARK ALAN ATTAWAY   Lessee Mr. Mark Alan Attaway Lionbridge
(Thailand) Ltd.

 

Signed   /S/    PRATEEP CHIRAKITI
/S/    SRISAMON CHIRAKITI   Lessee Mr. Prateep Chirakiti and Miss Srisamon
Chirakiti Silom Building and Service Co., Ltd.

 

Signed   /S/    NAPATSORN CHANMUANPUAK   Witness Mrs. Napatsorn Chanmuanpuak

 

Signed   /S/    RATCHADAKORN NATENOI   Witness Mrs. Ratchadakorn Natenoi

 

3